        Case 9:16-cr-00002-DLC Document 54 Filed 11/20/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


UNITED STATES OF AMERICA,                       Cause No. CR 16-02-M-DLC

              Plaintiff,

       vs.                                                 ORDER

BRANDI LYNN DVORAK,

              Defendant.


      This matter comes before the Court on Defendant Dvorak’s motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). The United States

requests an extension of time to respond to the motion due to virus-related

logistical issues. The request is reasonable.


      Accordingly, IT IS ORDERED that the United States’ motion for extension

of time (Doc. 53) is GRANTED. It may respond on or before November 30,

2020. Dvorak may reply within 14 days after filing of the United States’ response.

      DATED this 20th day of November, 2020.
